Exhibit 10.2

 

SEPARATION AND RELEASE AGREEMENT

 

This Separation and Release Agreement (this “Agreement”), delivered
September 26, 2018, confirms the following understandings and agreements between
Innoviva, Inc. (the “Company”) and Theodore J. Witek, Jr. (hereinafter referred
to as “you” or “your”).

 

In consideration of the promises set forth herein, you and the Company agree as
follows:

 

1.                                      Opportunity for Review; Acceptance.

 

(a)                                 You have until October 18, 2018 (the “Review
Period”) to review and consider this Agreement.  To accept this Agreement, and
the terms and conditions contained herein, prior to the expiration of the Review
Period, you must execute and date this Agreement where indicated below and
return the executed copy of this Agreement to Geoffrey L. Hulme (the “Company
Representative”), Principal Executive Officer, 2000 Sierra Point Parkway
Suite 500, Brisbane, CA 94005, by email (geoffrey.hulme@inva.com) or by a
recognized national overnight courier service to the address specified above. 
You acknowledge that, to the extent there are changes made to the terms of this
Agreement, whether they are material or immaterial, the Review Period is not
recommenced.

 

(b)                                 Notwithstanding anything contained herein to
the contrary, this Agreement will not become effective or enforceable for a
period of seven (7) calendar days following the date of your execution of this
Agreement (the “Revocation Period”), during which time you may revoke your
acceptance of this Agreement by notifying the Company Representative, in
writing, as specified above.  To be effective, such revocation must be received
by the Company Representative no later than 5:00 p.m. Pacific Time on the
seventh (7th) calendar day following your execution of this Agreement.  Provided
that this Agreement is executed during the Review Period and you do not revoke
it during the Revocation Period, the eighth (8th) day following the date on
which this Agreement is executed and delivered to the Company shall be its
effective date (the “Effective Date”).  In the event that you fail to execute
and deliver this Agreement prior to the expiration of the Review Period, this
Agreement will be null and void and of no effect, and neither the Company nor
any other member of the Company Group (as defined below) will have any
obligations hereunder.  In the event that you revoke this Agreement during the
Revocation Period, this Agreement will be null and void and of no effect, and
the Company will have no obligations hereunder.

 

2.                                      Employment Status; Accrued Benefits;
Separation Benefits.

 

(a)                                 Employment Status.  You acknowledge and
agree that your employment with the Company and its direct and indirect
parent(s), subsidiaries, and affiliates (collectively, with the Company,
the “Company Group”), will terminate effective as of the close of business on
September 26, 2018 (the “Separation Date”), and after the Separation Date, you
will not represent yourself as being an employee, officer, agent, or
representative of the Company or any other member of the Company Group.  You
hereby confirm your resignations from all offices, directorships, trusteeships,
committee memberships and fiduciary and other capacities held with, or on behalf
of, the Company Group effective as of the Separation Date and your execution of
this Agreement will be deemed the grant by you to the officers of the Company of
a limited power of attorney to sign in your name and on your behalf any such

 

--------------------------------------------------------------------------------


 

documentation as may be required to be executed solely for the limited purposes
of effectuating such resignations.  You agree that within five (5) business days
following the Effective Date, you will update your accounts or profiles on any
social media platform (including, but not limited to, Facebook, Twitter or
LinkedIn) to reflect that you are no longer actively employed by or affiliated
with the Company.

 

(b)                                 Accrued Benefits.  The Separation Date shall
be the termination date of your employment for purposes of participation in and
coverage under all employee benefit plans and programs or arrangements sponsored
by or through the Company and any other member of the Company Group, except as
otherwise provided herein.  You will be paid for (i) all of your earned but
unpaid salary through the Separation Date on or prior to the Company’s next
regularly scheduled payroll date on or following the Separation Date, or earlier
to the extent otherwise required by applicable law, (ii) your accrued but unused
vacation as of the Separation Date to the extent required by the Company’s
policies, and (iii) any business expenses incurred prior to the Separation Date
and properly submitted in accordance with the Company’s policies and procedures
prior to the Separation Date.  In addition, your medical and health benefits
will continue until September 30, 2018 and thereafter you will be entitled to
continued medical and health benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”), and additional information concerning such
benefits will be provided to you under separate cover following the Separation
Date.

 

(c)                                  Separation Benefits.  In consideration of
your release and waiver of claims set forth in paragraph 3 below, and subject to
your execution, delivery and non-revocation of this Agreement and continued
compliance with this Agreement, including but not limited to paragraph 10
hereof, the Company will provide you with the following separation benefits
(collectively, the “Consideration”):

 

(1)                                 A lump-sum cash payment in an amount equal
to $582,917, payable on the first regularly scheduled payroll date following the
Effective Date, which amount represents 100% of your annual base salary
($437,188) plus a pro-rata bonus for 2018 based on the number of full months of
employment completed in 2018 ($145,729), such amount to be paid in a manner
consistent with prior compensatory payments from the Company to you; and

 

(2)                                 A lump-sum cash payment in an amount equal
to $13,216, payable on the first regularly scheduled payroll date following the
Effective Date.

 

(d)                                 Deferral of Payments.  Notwithstanding the
foregoing, in the event that any amount would otherwise have been payable as a
result of subparagraph (c) above prior to the Effective Date, such amount shall
not be paid until the first regular payroll date following the Effective Date.

 

(e)                                  2018 Annual Bonus.  By signing below, you
acknowledge and agree that you will not be entitled to any bonus payment in
respect of the 2018 calendar year or otherwise.

 

2

--------------------------------------------------------------------------------


 

(f)                                   Unvested Equity Awards.  As of the
Separation Date, all unvested equity and equity-based awards in respect of the
Company’s common stock held by you will expire and automatically be forfeited.

 

(g)                                  Full Discharge.  You acknowledge and agree
that the payment(s) and other benefits provided pursuant to this paragraph 2 are
in full discharge of any and all liabilities and obligations of the Company or
any other member of the Company Group to you, monetarily or with respect to
employee benefits or otherwise, including but not limited to any and all
obligations arising under the letter agreement between you and the Company,
dated May 2, 2014, as amended, the Company’s 2009 Severance Plan and Change in
Control Severance Plan, in either case as amended and/or restated, any other
alleged written or oral employment agreement, policy, plan or procedure of the
Company or any other member of the Company Group and/or any alleged
understanding or arrangement between you and the Company or any other member of
the Company Group (other than claims for accrued and vested benefits under an
employee benefit, insurance, or pension plan of the Company or any other member
of the Company Group (excluding any severance or similar plan or policy),
subject to the terms and conditions of such plan(s)).

 

(h)                                 Taxes.  Amounts and benefits provided
hereunder, including without limitation the Consideration, are subject to
withholding for all applicable taxes, including but not limited to income,
employment, and social insurance taxes, as shall be required by law.

 

3.                                      Release and Waiver of Claims.

 

(a)                                 As used in this Agreement, the term “claims”
will include all claims, covenants, warranties, promises, undertakings, actions,
suits, causes of action, obligations, debts, accounts, attorneys’ fees,
judgments, losses and liabilities, of whatsoever kind or nature, in law, equity
or otherwise.

 

(b)                                 For and in consideration of the payments and
benefits described in paragraph 2 above, and other good and valuable
consideration, you, for and on behalf of yourself and your heirs,
administrators, executors and assigns, as of the date hereof, do fully and
forever release, remise and discharge each member of the Company Group and their
successors and assigns, together with their respective officers, directors,
partners, members, stockholders (including any management company of a
stockholder), employees and agents (collectively, and with the Company,
the “Company Parties”) from any and all claims whatsoever up to the date hereof
which you had, may have had, or now have against the Company Parties, whether
known or unknown, for or by reason of any matter, cause or thing whatsoever,
including any claim arising out of or attributable to your employment or the
termination of your employment with the Company or any member of the Company
Group, whether for tort, breach of express or implied employment contract,
intentional infliction of emotional distress, wrongful termination, unjust
dismissal, defamation, libel or slander, or under any federal, state or local
law dealing with discrimination based on age, race, sex, national origin,
handicap, religion, disability or sexual orientation.  This release of claims
includes, but is not limited to, all claims arising under the Age Discrimination
in Employment Act (the “ADEA”), Title VII of the Civil Rights Act of 1964, the
Americans with Disabilities Act, the Civil Rights Act of 1991, the Family and
Medical Leave

 

3

--------------------------------------------------------------------------------


 

Act, the Equal Pay Act, the Worker Adjustment and Retraining Notification Act,
and the Employee Retirement Income Security Act (excluding claims for accrued,
vested benefits under an employee pension benefit plan of the Company Parties),
each as may be amended from time to time, and all other federal, state and local
laws, the common law and any other purported restriction on an employer’s right
to terminate the employment of employees.  You intend the release contained
herein to be a general release of any and all claims to the fullest extent
permissible by law and for the provisions regarding the release of claims
against the Company Parties to be construed as broadly as possible, and hereby
incorporate in this release similar federal, state or other laws, all of which
you also hereby expressly waive.

 

(c)                                  You understand and agree that claims or
facts in addition to or different from those which are now known or believed by
you to exist may hereafter be discovered, but it is your intention to fully and
forever release, remise and discharge all claims which you had, may have had, or
now have against the Company Parties, whether known or unknown, suspected or
unsuspected, asserted or unasserted, contingent or noncontingent, without regard
to the subsequent discovery or existence of such additional or different facts. 
Without limiting the foregoing, by signing this Agreement, you expressly waive
and release any provision of law that purports to limit the scope of a general
release, including any and all rights and benefits under Section 1542 of the
Civil Code of the State of California (or any analogous law of any other state,
to the extent applicable), which provides as follows:

 

“A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE,
WHICH, IF KNOWN BY HIM OR HER, MUST HAVE MATERIALLY AFFECTED HIS OR HER
SETTLEMENT WITH THE DEBTOR.”

 

(d)                                 You acknowledge and agree that as of the
date you execute this Agreement, you have no knowledge of any facts or
circumstances that give rise or could give rise to any claims under any of the
laws listed in the preceding paragraphs.

 

(e)                                  Notwithstanding any provision of this
Agreement to the contrary, by executing this Agreement, you are not releasing
any claims relating to: (i) your rights with respect to payment of amounts under
this Agreement, (ii) any claims that cannot be waived by law, (iii) your right
to indemnification, advancement and reimbursement of legal fees and expenses,
and directors and officers liability insurance, as provided by, and in
accordance with the terms of, applicable law, the Company’s by-laws, the
Indemnification Agreement between you and the Company, or otherwise, (iv) any
rights or claims under the ADEA that may arise after the date that you execute
this Agreement, (v) your rights as a stockholder of the Company in respect of
vested capital stock held by you as of immediately prior to the Separation Date
or (vi) your right to unemployment insurance benefits (application for which
shall not be contested by the Company).

 

(f)                                   You acknowledge and agree that, by virtue
of the foregoing, you have waived any relief available to you (including without
limitation, monetary damages, equitable relief and reinstatement) under any of
the claims and/or causes of action waived in this paragraph 3.  Therefore you
agree that you will not accept any award or settlement from any

 

4

--------------------------------------------------------------------------------


 

source or proceeding (including but not limited to any proceeding brought by any
other person or by any government agency) with respect to any claim or right
waived in this Agreement.

 

(g)                                  You acknowledge and agree that as of the
date of this Agreement, you have reported all accidents, injuries or illnesses
relating to or arising from your employment with the Company or the Company
Group and that you have not suffered any on-the-job injury or illness for which
you have not yet filed a claim.

 

4.                                      Knowing and Voluntary Waiver.  You
expressly acknowledge and agree that you:

 

(a)                                 are able to read the language, and
understand the meaning and effect, of this Agreement;

 

(b)                                 have no physical or mental impairment of any
kind that has interfered with your ability to read and understand the meaning of
this Agreement or its terms, and that you are not acting under the influence of
any medication, drug or chemical of any type in entering into this Agreement;

 

(c)                                  are specifically agreeing to the terms of
the release contained in this Agreement because the Company has agreed to
provide you the Consideration, which the Company has agreed to provide because
of your agreement to accept it in full settlement of all possible claims you
might have or ever had, and because of your execution of this Agreement;

 

(d)                                 acknowledge that but for your execution of
this Agreement, you would not be entitled to the Consideration;

 

(e)                                  had or could have the entire Review Period
in which to review and consider this Agreement and that if you execute this
Agreement prior to the expiration of the Review Period, you have voluntarily and
knowingly waived the remainder of the Review Period;

 

(f)                                   understand that, by entering into this
Agreement, you do not waive rights or claims under the ADEA that may arise after
the date you execute this Agreement;

 

(g)                                  have not relied upon any representation or
statement not set forth in this Agreement made by the Company Group or any of
its representatives;

 

(h)                                 were advised to consult with your attorney
regarding the terms and effect of this Agreement; and

 

(i)                                     have signed this Agreement knowingly and
voluntarily.

 

5.                                      No Suit.  You represent and warrant that
you have not previously filed, and to the maximum extent permitted by law agree
that you will not file, a complaint, charge or lawsuit against any of the
Company Parties regarding any of the claims released herein.  If,
notwithstanding this representation and warranty, you have filed or file such a
complaint, charge or lawsuit, you agree that you shall cause such complaint,
charge or lawsuit to be dismissed with prejudice and shall pay any and all costs
required in obtaining dismissal of such complaint,

 

5

--------------------------------------------------------------------------------


 

charge or lawsuit, including without limitation the attorneys’ fees of any of
the Company Parties against whom you have filed such a complaint, charge, or
lawsuit.  This paragraph 5 shall not apply, however, to any non-waivable right
to file a charge with the U.S. Equal Employment Opportunity Commission
(the “EEOC”) or similar state agency; provided, however, that if the EEOC or
similar state agency pursues any claims relating to your employment with the
Company or any member of the Company Group, you agree that you shall not be
entitled to recover any monetary damages or any other remedies or benefits as a
result and that this Agreement and the Consideration will control as the
exclusive remedy and full settlement of all such claims by you.

 

6.                                      Company Release.  The Company
voluntarily and irrevocably releases and discharges you and your executors and
administrators generally from all charges, complaints, claims, promises,
agreements, causes of action, damages, and debts that relate in any manner to
your employment with or services for the Company, known or unknown, which the
Company has, claims to have, ever had, or ever claimed to have had against you
through the date upon which you execute this Agreement.  The Company agrees to
waive the provisions of Section 1542 of the Civil Code of the State of
California, which is set forth in full in Section 3(c) hereof, in connection
with this general release of claims.  This general release of claims includes,
without implication of limitation, all claims related to your services or
termination as a director, officer, employee, agent, or fiduciary of the Company
or your activities on behalf of the Company in any such capacity; provided,
however, that this general release of claims excludes any acts or omissions that
would be excluded from exculpation under Section 102(b)(7) of the Delaware
General Corporation Law.

 

7.                                      Successors and Assigns.  The provisions
hereof shall inure to the benefit of your heirs, executors, administrators,
legal personal representatives and assigns and shall be binding upon your heirs,
executors, administrators, legal personal representatives and assigns.

 

8.                                      Severability; Third-Party
Beneficiaries.  If any provision of this Agreement shall be held by any court of
competent jurisdiction to be illegal, void or unenforceable, such provision
shall be of no force and effect.  The illegality or unenforceability of such
provision, however, shall have no effect upon and shall not impair the
enforceability of any other provision of this Agreement.  You acknowledge and
agree that each of the Company Parties shall be a third-party beneficiary to the
releases set forth in paragraph 3 above, with full rights to enforce this
Agreement and the matters documented herein.

 

9.                                      Non-Disparagement.  You agree that you
will make no disparaging or defamatory comments regarding any member of the
Company Group or their respective current or former directors, officers,
employees, members, stockholders (including any management company of a
stockholder), or affiliates in any respect or make any comments concerning any
aspect of your relationship with any member of the Company Group or the conduct
or events which precipitated your termination of employment from any member of
the Company Group.  Your obligations under this paragraph 9 extend to, but are
not limited to, text messages, e-mail communications, and comments or postings
on blogs, comment boards or social media websites including, but not limited to,
Facebook, Twitter or LinkedIn.  The Company will not, and will instruct its
officers, directors and its investor relations personnel not to make any
disparaging statements concerning you or your performance as an executive
officer of the Company.  This

 

6

--------------------------------------------------------------------------------


 

paragraph 9 shall not prevent the truthful testimony by any individual or entity
in a legal proceeding or pursuant to a governmental, administrative or
regulatory investigation.

 

10.                               Cooperation.

 

(a)                                 You agree that you will provide reasonable
cooperation to the Company and/or any other member of the Company Group and its
or their respective counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter that occurred during your
employment in which you were involved or of which you have knowledge.  The
Company agrees to reimburse you for reasonable out-of-pocket expenses incurred
at the request of the Company with respect to your compliance with this
paragraph 10(a).

 

(b)                                 You agree that, in the event you are
subpoenaed by any person or entity (including, but not limited to, any
government agency) to give testimony or provide documents (in a deposition,
court proceeding or otherwise) which in any way relates to your employment by
the Company and/or any other member of the Company Group, you will give prompt
written notice of such request to the Company Representative, in writing, as
specified above (or his successor or designee) and will make no disclosure until
the Company and/or the other member of the Company Group has had a reasonable
opportunity to contest the right of the requesting person or entity to such
disclosure.  The Company agrees to reimburse you for reasonable out-of-pocket
expenses incurred at the request of the Company with respect to your compliance
with this paragraph 10(b).

 

11.                               Affirmation of Continuing Obligations.  You
hereby acknowledge and agree that the execution of this Agreement does not alter
your obligations to any member of the Company Group under any confidentiality,
non-compete, non-solicit, invention assignment, or similar agreement or
arrangement to which you are a party with any member of the Company Group
(the “Restrictive Covenants”), which obligations are hereby incorporated into
this Agreement and shall survive the termination of your employment with the
Company, and you hereby acknowledge, reaffirm and ratify your continuing
obligations to the Company Group pursuant to such agreements or arrangements. 
You further hereby acknowledge that your continued compliance with these
obligations is a condition of your receiving the Consideration described in
paragraph 2 above and upon any breach of the Restrictive Covenants, the Company
shall be entitled to an immediate refund of any Consideration already received
by you.

 

12.                               Confidentiality.  The terms and conditions of
this Agreement are and shall be deemed to be confidential, and shall not be
disclosed by you to any person or entity without the prior written consent of
the Company, except if required by law, and to your accountants, attorneys
and/or immediate family, provided that, to the maximum extent permitted by
applicable law, rule, code or regulation, they agree to maintain the
confidentiality of this Agreement.

 

13.                               Return of Property.

 

(a)                                 With respect to all proprietary and/or
confidential information and documents (including any copies thereof) in any
form belonging to the Company Group and all

 

7

--------------------------------------------------------------------------------


 

Company Group-owned or produced cell phones, Blackberries, iPhones or other
mobile device, keys, credit cards, identification cards or badges, access cards,
employee handbooks, laptops, computers or other office equipment, computer user
names and passwords, disks, data files, thumb drives, and/or voicemail codes
(collectively “Proprietary Materials”) in your possession that are in physical
or hard copy form, the Company will provide a messenger service to collect all
such Proprietary Materials from your home office in Toronto, Ontario, and you
agree to cooperate with the Company and such messenger service in the collection
of all such Proprietary Materials.

 

(b)                                 With respect to all Proprietary Materials
that are in your possession that are in digital or electronic form, you agree
to, promptly following the date hereof, send such Proprietary Materials to the
Company Representative by email to an email address to be provided by the
Company to you promptly following the date hereof or by such other means as may
be agreed to by you and the Company; provided, that you shall not be required to
send emails that are in your Company issued email account.  After such digital
or electronic Proprietary Materials are provided to the Company, you agree to
use reasonable efforts to promptly and permanently remove, delete and otherwise
relinquish your possession and control of such Proprietary Materials.

 

(c)                                  If you discover after the Separation Date
that you have retained any Proprietary Materials, you will not be in breach of
this paragraph 13 if, immediately upon discovery, you send an email to the
Company Representative to inform the Company of the nature and location of the
Proprietary Materials that you have retained so that the Company may arrange to
remove, recover, and/or collect such information and you thereafter assist with
such removal.

 

(d)                                 You further acknowledge and agree that the
Company shall have no obligation to provide the Consideration described in
paragraph 2 above in the event that you fail to satisfy your obligations
pursuant to this paragraph 13 prior to the applicable payment date.

 

14.                               Non-Admission.  Nothing contained in this
Agreement will be deemed or construed as an admission of wrongdoing or liability
on the part of you or any member of the Company Group.  Accordingly, this
Agreement may not be admissible in any forum as an admission, but only in an
action to enforce it.

 

15.                               Entire Agreement.  This Agreement and the
Restrictive Covenants constitutes the entire understanding and agreement of the
parties hereto regarding the termination of your employment.  This Agreement and
the Restrictive Covenants supersede all prior negotiations, discussions,
correspondence, communications, understandings and agreements between the
parties relating to the subject matter of this Agreement and the Restrictive
Covenants.

 

16.                               Attorneys’ Fees and Costs.  You hereby
acknowledge and agree that Company Parties are entitled to recover from you all
reasonable attorneys’ fees and costs associated with their efforts to enforce
this Agreement or the Restrictive Covenants and/or to recover damages for a
breach of this Agreement or the Restrictive Covenants by you, and/or

 

8

--------------------------------------------------------------------------------


 

which are incurred by the Company Parties as a result of a breach of this
Agreement or the Restrictive Covenants by you.

 

17.                               Governing Law; Jurisdiction; Arbitration. 
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH FEDERAL LAW
AND THE LAWS OF THE STATE OF CALIFORNIA, APPLICABLE TO AGREEMENTS MADE AND TO BE
PERFORMED IN THAT STATE, WITHOUT REGARD TO CONFLICT OF LAWS RULES.  BY EXECUTION
OF THIS AGREEMENT, EACH PARTY TO THIS AGREEMENT HEREBY CONSENTS TO THE EXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
CALIFORNIA, TO THE EXTENT FEDERAL JURISDICTION EXISTS, AND IN ANY COURT SITTING
IN SAN FRANCISCO, CALIFORNIA, BUT ONLY IN THE EVENT FEDERAL JURISDICTION DOES
NOT EXIST, AND ANY APPLICABLE APPELLATE COURTS, AND HEREBY WAIVES ANY RIGHT TO
TRIAL BY JURY IN CONNECTION WITH ANY DISPUTE ARISING UNDER OR CONCERNING THIS
AGREEMENT.  ALL DISPUTES ARISING UNDER OR CONCERNING THIS AGREEMENT, AS WELL AS
ALL CLAIMS ARISING OUT OF YOUR EMPLOYMENT OR TERMINATION THEREOF, INCLUDING
WITHOUT LIMITATION ALL CLAIMS FOR PAYMENT OF WAGES, DISCRIMINATION, RETALIATION,
AND ALL OTHER CLAIMS BASED ON ANY STATE, FEDERAL OR COMMON LAW WILL BE RESOLVED
THROUGH BINDING ARBITRATION BEFORE A SINGLE ARBITRATOR.  THE ARBITRATION SHALL
BE ADMINISTERED BY JAMS, UNDER ITS THEN APPLICABLE RULES FOR EMPLOYMENT
DISPUTES.  IF JAMS CANNOT SERVE AS THE ARBITRATION ADMINISTRATOR, THEN THE
ARBITRATION WILL BE THROUGH THE AMERICAN ARBITRATION ASSOCIATION, UNDER ITS THEN
APPLICABLE RULES FOR EMPLOYMENT DISPUTES.  THE EXCLUSIVE VENUE OF ANY SUCH
ARBITRATION WILL BE SAN FRANCISCO, CALIFORNIA.  THE NON-PREVAILING PARTY WILL
PAY THE REASONABLE ATTORNEYS’ FEES AND COSTS OF THE PREVAILING PARTY.  THE
ARBITRATOR SHALL HAVE AUTHORITY TO ISSUE EQUITABLE AND LEGAL RELIEF, INCLUDING
WITHOUT LIMITATION INJUNCTIVE RELIEF AND MONETARY DAMAGES.  ALL ARBITRATION
PROCEEDINGS SHALL BE CONFIDENTIAL.

 

18.                               Construction.  The section or paragraph
headings or titles herein are for convenience of reference only and shall not be
deemed a part of this Agreement.  The parties hereto acknowledge and agree that
each party has reviewed and negotiated the terms and provisions of this
Agreement and has had the opportunity to contribute to its revision. 
Accordingly, the rule of construction to the effect that ambiguities are
resolved against the drafting party, including, but not limited to Section 1654
of the California Civil Code, shall not be employed in the interpretation of
this Agreement.  Rather, the terms of this Agreement shall be construed in a
reasonable manner to effect the intentions of both parties hereto and not in
favor or against either party.

 

19.                               Section 409A.  Payments under this Agreement
are intended to be exempt from, or comply with, Section 409A of the Internal
Revenue Code of 1986, as amended (“Section 409A”), and this Agreement will be
interpreted to achieve this result.  For purposes of this Agreement, each
payment in a series of payments hereunder shall be deemed to be a separate
payment for purposes of Section 409A.  In no event is the Company responsible
for any tax or

 

9

--------------------------------------------------------------------------------


 

penalty owed by you (other than for withholding obligations or other obligations
applicable to employers, if any, under Section 409A) with respect to payments
under this Agreement.

 

20.                               Counterparts.  This Agreement may be executed
in counterparts, each of which shall be deemed an original, but all of which
shall constitute one and the same instrument, and electronically delivered
copies of executed counterparts shall be deemed to be originals for all
purposes.

 

*                                        
*                                         *

 

10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth below.

 

 

INNOVIVA, INC.

 

 

 

 

 

By:

/s/ Geoffrey L. Hulme

 

 

Geoffrey L. Hulme

 

 

Principal Executive Officer

 

 

 

 

 

THEODORE J. WITEK, JR.

 

 

 

 

 

/s/ Theodore J. Witek, Jr.

 

Theodore J. Witek, Jr.

 

 

 

Dated: October 1, 2018

 

[Signature Page to T. Witek Separation Agreement]

 

--------------------------------------------------------------------------------